DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the another interface being inclined with respect to the second surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20130016312 and hereafter Kim) in view of Ohta et al. (US Pub. 20080259243 and hereafter Ohta). 
As per claim 1, Kim teaches (in figure 1) a light emitting apparatus comprising: a liquid crystal section (SUB1, SUB2, and BPLC) having a liquid crystal layer (BPLC) between a first surface (upper surface of SUB1) and a second surface (lower surface of SUB2) that face each other; a light emitting section (LCM1 and “backlight unit” see paragraph 41) that has a light output surface (upper surface of BD) and outputs light (Li) from the light output surface with respect to the first surface in an oblique direction (see figure and paragraph 33), the light output surface facing the first surface of the liquid crystal section; and an optical component (LCM2) facing the second surface of the liquid crystal section, operable to receive light from the liquid crystal section (“The second light path changing member LCM2 changes a path of a light                         
                            
                                
                                    L
                                
                                
                                    o
                                
                            
                        
                     being output from the blue phase liquid crystal layer BPLC” paragraph 35), and having an interface (air prism interface see figures and paragraphs 53 and 59), the interface being inclined (at an angle of θp see figure and paragraph 35) with respect to the second surface and having different refractive indices.

However, Ohta teaches (in figures 2A and 12) forming a condensing optical element (14) such that it comprises an interface (interface of 14 inclined at angle α1/α2) and another interface (interface of 14 inclined at angle β1/ β2), the interface being inclined with respect to the lower surface of the condensing optical element, and the another interface being inclined with respect to the second surface less than the interface is inclined with respect to the lower surface (see figure 12 and paragraph 178).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kim to include interfaces inclined at different angles as suggested by Ohta. 
The motivation would have been to widen the viewing angle while suppressing lowering in the front luminance as taught by Ohta (see paragraph 178). 
As per claim 2, Kim teaches (in figure 1) that the light emitting section (LCM1 and “backlight unit” see paragraph 41) includes: a light source (“backlight unit” see paragraph 41); and a first optical sheet (LCM1) provided between the light source and the liquid crystal section and having a first prism surface (surface of PR of LCM1).
As per claim 3, Kim teaches (in figure 1) that the first prism surface (surface of PR) of the first optical sheet (LCM1) is disposed to face the light source (“backlight unit” see paragraph 41).
As per claim 7, Kim teaches (in figure 1) that each projection (PR) on the first prism surface has a plurality of surfaces (left and right as shown in the figure) having inclination angles (positive and negative θp) that are different from each other with respect to the first surface.
As per claim 8, Kim teaches (in figure 1) that each projection (PR) on the first prism surface has a surface having an angle (90-θp)  that is equal to or larger than 25 degrees with respect to a perpendicular line to the first surface (see paragraph 59 teaching a value of 26 degrees).
As per claim 12, Kim teaches (in figure 1) a display apparatus comprising: a liquid crystal panel (SUB1, SUB2, and BPLC) having a liquid crystal layer (BPLC) between a first surface (upper surface of SUB1) and a second surface (lower surface of SUB2) that face each other; a light emitting section (LCM1 and “backlight unit” see paragraph 41) that has a light output surface (upper surface of BD) and outputs light from the light output surface with respect to the first surface in an oblique direction (see figure and paragraph 33), the light output surface facing the first surface of the liquid crystal panel; and an optical component (LCM2) facing the second surface of the liquid crystal panel, operable to receive light from the liquid crystal section (“The second light path changing member LCM2 changes a path of a light                         
                            
                                
                                    L
                                
                                
                                    o
                                
                            
                        
                     being output from the blue phase liquid crystal layer BPLC” paragraph 35) and having an interface (air prism interface see figures and paragraphs 53 and 59), the interface being inclined (at an angle of θp see figure and paragraph 35) with respect to the second surface and having different refractive indices.
Kim does not specifically teach another interface being parallel to the second surface or inclined with respect to the second surface less than the interface is inclined with respect to the second surface. 
However, Ohta teaches (in figures 2A and 12) forming a condensing optical element (14) such that it comprises an interface (interface of 14 inclined at angle α1/α2) and another interface (interface of 14 inclined at angle β1/ β2), the interface being inclined with respect to the lower surface of the condensing optical element, and the another interface being inclined with respect to the second surface less than the interface is inclined with respect to the lower surface (see figure 12 and paragraph 178).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kim to include interfaces inclined at different angles as suggested by Ohta. 
The motivation would have been to widen the viewing angle while suppressing lowering in the front luminance as taught by Ohta (see paragraph 178). 
As per claim 13, Kim teaches (in figure 1) that the light emitting section (LCM1 and “backlight unit” see paragraph 41) is configured to control light emission locally (controls the angle of light at the interface of LCM1).
As per claim 14, Kim teaches (in figure 1) that the liquid crystal panel is configured to be driven in a VA (Vertical Alignment) method (see paragraph 42).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20130016312 and hereafter Kim) and Ohta et al. (US Pub. 20080259243 and hereafter Ohta) as applied to claim 2 above and in further view of Hwang et al. (US Pub. 20090027591 and hereafter Hwang). 
As per claim 4, Kim does not specifically teach that the light source comprises LED (Light Emitting Diode).
However, Hwang teaches (in figure 1) a backlight (10) comprising an LED (13 see paragraph 40). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the backlight in Kim with the backlight taught by Hwang. 
The motivation would have been to provide a backlight with improved light use efficiency as taught by Hwang (paragraph 40). 
As per claim 6, Kim does not specifically teach that the light emitting section further includes a collimation section that is provided between the light source and the first optical sheet and collimates light outputted from the light source.
However, Hwang teaches (in figure 1) a backlight (10) comprising a collimation section (15 and 17) between a light source (13) and the liquid crystal display (31, 33, 35, 37, 40, and 50). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the backlight in Kim with the backlight taught by Hwang. 
The motivation would have been to provide a backlight with improved light use efficiency as taught by Hwang (paragraph 40). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20130016312 and hereafter Kim) and Ohta et al. (US Pub. 20080259243 and hereafter Ohta) as applied to claim 2 above and in further view of Asakawa et al. (US Pub. 20170242302 and hereafter Asakawa). 
As per claim 5, Kim teaches (in figure 1) that and a projection (PR if LCM1) provided on the first prism surface (surface of PR of LCM1) can extend in the same direction or a different direction than a transmission axis of the lower polarizer (POL1) (see paragraphs 36-37).
Kim does not specifically teach that the first surface and the second surface each have a rectangular shape, and a projection provided on the first prism surface extends in a direction parallel to a short side of the rectangular shape.
However, Asakawa teaches (in figures 1-3) that it is known to form a first surface (F1) and the second surface (F3) to each have a rectangular shape and to set the transmission axis (TA1) of a lower polarizer (PL1) to be parallel to a short side of the rectangular shape. 
Additionally, applicant has not disclosed that the specific formation is for a particular unobvious purpose, produces an unexpected/significant result, solves any stated or long standing problem in the art, or is otherwise critical. Further it appears that any number of arrangements would work equally as well.
	Therefore, absent any showing of criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time the invention was filed to have the first surface and the second surface each have a rectangular shape, and a projection provided on the first prism surface extends in a direction parallel to a short side of the rectangular shape, since it appears that the device would work equally whether or not the first and second surfaces have a rectangular shape and whether or not the first and second prism extend in a direction parallel to a short side of the rectangular shape.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20130016312 and hereafter Kim) and Ohta et al. (US Pub. 20080259243 and hereafter Ohta) as applied to claim 2 above and in further view of Aoyama et al. (USP 6276803 and hereafter Aoyama). 
As per claim 9, Kim in view of Ohta teaches that the optical component includes: a second optical sheet (LCM2 in Kim as modified by Ohta) having a second prism surface (PR of LCM2 in Kim as modified by Ohta).
Kim in view of Ohta does not teach that the second prism surface faces the second surface of the liquid crystal section; and a first adhesive layer provided on the second prism surface of the second optical sheet, and configures the interface between the first adhesive layer and the second prism surface.
However, Aoyama teaches (in figures 8, 10, 13, and 17) that forming an optical component (32 and 39) including an optical sheet (32) having a prism surface (34) facing a second surface (36); and a first adhesive layer (39) provided on the second prism surface of the second optical sheet, and configures an interface between the first adhesive layer and the second prism surface (figures 8 and 10) is an equivalent structure to an optical component including an optical sheet (51) having a prism surface (34) facing away a second surface (36); and an air interface provided on the second prism surface of the second optical sheet (figures 13 and 17). 
As such it would have been obvious to one of ordinary skill in the art at the time of filing to substitute an optical sheet comprising a prism surface and an adhesive layer to form the interface in place of the optical sheet with an air interface as the two arrangements were art recognized equivalents in the art at the time of filing. 
As per claim 10, Kim teaches (in figure 1) that an extending direction of a projection on the second prism surface is equal to or less than 45 degrees with respect to an extending direction of a projection on the first prism surface (see paragraph 37).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20130016312 and hereafter Kim) and Ohta et al. (US Pub. 20080259243 and hereafter Ohta) as applied to claim 2 above and in further view of Lee et al. (US Pub. 20170153363 and hereafter Lee). 
As per claim 11, Kim teaches (in figure 1) that the light emitting section further includes: a third optical sheet (POL1) disposed between the light source and the first optical sheet.
Kim does not teach a second adhesive layer that fixes the third optical sheet to the first prism surface.
However, Lee teaches (in figure 5) using an adhesive (UR3) to fix an optical sheet (PET) to a prism surface (PP). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the adhesive from Lee in the device of Kim. 
The motivation would have been to secure the polarizer to the display. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20130016312 and hereafter Kim). 
As per claim 1, Kim teaches (in figure 1) a light emitting apparatus comprising: a liquid crystal section (SUB1, SUB2, and BPLC) having a liquid crystal layer (BPLC) between a first surface (upper surface of SUB1) and a second surface (lower surface of SUB2) that face each other; a light emitting section (LCM1 and “backlight unit” see paragraph 41) that has a light output surface (upper surface of BD) and outputs light (Li) from the light output surface with respect to the first surface in an oblique direction (see figure and paragraph 33), the light output surface facing the first surface of the liquid crystal section; and an optical component (LCM2) facing the second surface of the liquid crystal section, operable to receive light from the liquid crystal section (“The second light path changing member LCM2 changes a path of a light                         
                            
                                
                                    L
                                
                                
                                    o
                                
                            
                        
                     being output from the blue phase liquid crystal layer BPLC” paragraph 35) and having an interface (air prism interface see figures and paragraphs 53 and 59), the interface being inclined (at an angle of θp see figure and paragraph 35) at an angle of 64 degrees with respect to the second surface and having different refractive indices (see paragraph 59).
Kim does not specifically teach that the angle is greater than or equal to 65 degrees and less than or equal to 88 degrees. 
However, Kim teaches (in figure 3C) that the angle (θp) is a result effective variable in that as the angle decreases transmittance of the liquid crystal cell decreases and as the angle increases reflection loss at the interface increases (see paragraphs 47 and 59). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the angle to be greater than or equal to 65 degrees and less than or equal to 88 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Additionally, while the specific ranges of the angle being 65 degrees and less than or equal to 88 degrees is not specifically disclosed in the cited references a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP § 2144.05 (I))
Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the amendment to claims 1 and 12 such that the claims now recite the language “the another interface being parallel to the second surface or inclined with respect to the second surface less than the interface is inclined with respect to the second surface” overcome the drawing objection. This argument is unpersuasive. While the drawing do show another interface being parallel to the second surface they still do not show another interface being inclined with respect to the second surface less than the interface is inclined with respect to the second surface and therefore the drawings fail to show every claimed feature of the claimed invention. Applicant’s argument is unpersuasive and the objection is maintained. 
In response to applicants argument that the cited references fail to disclose every limitation of the claimed invention. Specifically, applicant argues that because Kim et al. (US Pub. 20130016312) teaches that the blue phase liquid crystal layer BPLC receives light from the light path changing member LCM1 Kim et el. fails to teach the amended limitation “an optical component facing the second surface of the liquid crystal section, operable to receive light from the liquid crystal section” now recited in claims 1, 12, and 15 and therefore these claims and claims 1-11, 13, and 14 which depend therefore are patentable over the cited references. This argument is unpersuasive. As shown in the rejection above Kim et al. recites in paragraph 35 that “The second light path changing member LCM2 changes a path of a light                 
                    
                        
                            L
                        
                        
                            o
                        
                    
                
             being output from the blue phase liquid crystal layer BPLC” and therefore teaches the argued limitation which requires an optical component (LCM2) which faces the second surface of the liquid crystal section (BPLC) and is operable to receive light from the liquid crystal section and teaches the argued limitation. Applicant’s argument is therefore unpersuasive and the rejections are maintained. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871